                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DENNIS STRONG,

                                Plaintiff,

      v.                                                  Case No. 19-cv-413-pp

STATE OF WISCONSIN, GOV. TONY EVERS,
WISCONSIN STATE PUBLIC DEFENDERS’ OFFICE,
and KELLI S. THOMPSON,

                              Defendants.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
 PREPAYING THE FILING FEE (DKT. NO. 2), SCREENING THE COMPLAINT
                 (DKT. NO. 1) AND DISMISSING THE CASE
______________________________________________________________________________
      Plaintiff Dennis Strong, representing himself, filed a complaint alleging

that the defendants violated his civil rights under 42 U.S.C. §1983 when the

appellate attorney appointed by the Wisconsin State Public Defenders’ office

declined to obtain the recordings of phone calls that were allegedly relevant to

the plaintiff’s state criminal proceeding. Dkt. No. 1. This order resolves the

plaintiff’s motion to proceed without prepayment of the filing fee and screens

the complaint.

I.    Motion to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law allows

a court to let an incarcerated plaintiff proceed with his case without prepaying

the filing fee if he meets certain conditions. One of those conditions is that the

plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the

                                             1
plaintiff pays the initial partial filing fee, the court may allow the plaintiff to pay

the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.

      On April 4, 2019, the court ordered the plaintiff to pay an initial partial

filing fee of $0.52 by April 25, 2019. Dkt. No. 6. The court received $1.00 from

the plaintiff on April 15, 2019. The court will grant the plaintiff’s motion for

leave to proceed without prepayment of the filing fee, and will allow him to pay

the remainder of the filing fee over time in the manner explained at the end of

this order.

II.   Screening the Complaint

        Federal law requires that the court screen complaints brought by

prisoners seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

(or part of it) if the prisoner has raised claims that are legally frivolous or

malicious, that fail to state a claim upon which relief may be granted or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).


                                           2
      To proceed under 42 U.S.C. §1983, a plaintiff must allege that 1)

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) whoever deprived him of that right was acting under color

of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.     Allegations in the Complaint

      The plaintiff alleges that he faced criminal charges in Outagamie County

based on a complaint filed on March 22, 2017 (Case No. 17-CM-282). Dkt. No.

1 at ¶2. He had a two-day jury trial starting December 12, 2017. Id. at ¶3. The

plaintiff states that shortly before the trial started, and continuing throughout

the trial, he believed that someone was tampering with witnesses and

intimating both them and him. Id. at ¶6. Specifically, he alleges that he had

three phone calls with Gary D. Engel in the middle of December 2017 that were

recorded by the Outagamie County Jail. Id.; Dkt. No. 1-1 at 7-9.1 The plaintiff



1
 The court takes this information from a document entitled “Affidavit—
Statement of Facts—In Support of Petition For Relief” which was included as
an exhibit to the complaint and referenced in the complaint. Dkt. No. 1-1 at 5-
18. Courts should liberally construe pro se filings and afford pro se plaintiffs
leniency in procedural matters, which includes consideration of materials
appended to complaints. See Otis v. Demarasse, 886 F.3d 639, 644-645 (7th
Cir. 2018) (finding supplemental materials implicitly incorporated in the first
amended complaint by reference and screening the complaint based on both
                                          3
says that during those calls, he learned that witnesses for the defense were not

going to attend the trial even though they were subpoenaed. He says that he

learned that another individual told a fellow inmate named “Bird” to intimidate

the plaintiff. Id. The plaintiff indicates that he informed the judge in his

criminal trial that he believed witnesses were being tampered with and that he

was being intimidated. Dkt. No. 1-1 at 11.

      According to the plaintiff, despite alerting the judge to these issues, a

judgment of conviction was entered against him on March 15, 2018. Dkt. No. 1

at ¶9. The plaintiff then filed notice of intent to pursue post-conviction relief,

and the Wisconsin State Public Defenders’ Office appointed him an appellate

attorney, Timothy O’Connell. Id. at ¶10.

      The plaintiff says he told O’Connell about the recorded calls, and

O’Connell told him in a letter that the Wisconsin State Public Defenders’ Office

would not pay for him to acquire the recordings. Id. at ¶12; Dkt. 1-1 at 1. That

meant the plaintiff couldn’t use the recordings in his appeal. Id. The plaintiff

says that he independently submitted an open records request to the

Outagamie County Sheriff’s office regarding the recordings and alleges that the

cost of obtaining the recordings would be $0.78. Dkt. No. 1 at ¶¶14-15, 17;

Dkt. No. 1-1 at 2.

      The plaintiff filed this federal case, asking for declaratory and injunctive

relief against the State of Wisconsin, Governor Tony Evers, the Wisconsin State



the first amended complaint and supplemental materials). The court will
consider the plaintiff’s exhibit.
                                          4
Public Defenders’ Office and its director, Kelli S. Thompson. Dkt. No. 1 at

¶¶21-23. He states that these parties are the appropriate parties to sue

because they are responsible for promulgating Chapter 977 of the Wisconsin

State Statutes (the State Public Defender statute) and controlling the budgets

related to the Wisconsin State Public Defenders’ Office. Id. The plaintiff wants

this court to stay any state appellate proceedings while it determines whether it

should enter a declaratory judgment finding that in refusing to pay the $0.78

for the recorded calls, the defendants violate the plaintiff’s constitutional right

to meaningful representation. Dkt. No. 1 at 12-13.




      B.     Analysis

      The plaintiff’s appeal is pending. State v. Dennis C. Strong, Jr., Appeal

No. 2018XX001190-CR (available at https://wscca.wicourts.gov/appeal). The

court has extended the deadline for him to file his postconviction motion or

notice of appeal to June 4, 2019. Id.

      The plaintiff claims that the defendants violated his right to meaningful

representation when they refused to pay the cost to obtain evidence that would

be useful in his state appeal—specifically the recorded calls regarding witness

tampering and intimidation. The plaintiff does not ask for monetary damages.

Instead, he wants this court to step in and halt the state appellate proceedings

and then make a declaratory judgment that the defendants’ refusal to pay the

cost to obtain evidence violates his constitutional rights.


                                         5
      In 1971, the Supreme Court held in Younger v. Harris, 401 U.S. 37, 45

(1971), that “when federal courts are asked to enjoin pending proceedings in

state courts,” they should “not issue such injunctions.” This doctrine—that

federal courts should not enjoin ongoing state criminal proceedings—has come

to be known as the Younger abstention doctrine. Younger “requires federal

courts to refrain from exercising their jurisdiction when relief may interfere

with certain state proceedings.” Ewell v. Toney, 853 F.2d 911, 916 (7th Cir.

2017). The types of state proceedings that qualify include state appellate

proceedings. Id. (citing Simpson v. Rowan, 73 F.3d 124, 138 (7th Cir. 1995)). A

federal court should abstain under Younger where the relief requested in the

federal case—whether it be granting an injunction, making a declaratory

judgment, or awarding monetary damages—would undermine the state

appellate court’s consideration of the criminal case. Simpson, 73 F.3d at 138.

      The court can’t enjoin the state appellate court. Federal courts and state

courts are different sovereigns; neither one is superior to the other. And even if

this court could enjoin the state appellate court, if this court were to grant the

plaintiff the relief he requests, that relief would undermine the state appeals

court’s consideration of the plaintiff’s case. The state appeals court has not yet

had a chance to consider the merits of the plaintiff’s appeal. Until it can, the

plaintiff does not know whether this evidence is, in fact, necessary to win his

appeal. So, if this court were to step in and declare that the plaintiff’s appellate

counsel, by not acquiring that evidence, failed in his constitutional duty to

meaningfully represent the plaintiff, this court would be ruling on the


                                         6
substance of a state appeals case that the state appeals court has not yet had

a chance to consider. This is just the kind of interference that the Younger

abstention doctrine is designed to prevent. See Samuels v. Mackell, 401 U.S.

66, 72-73 (1971) (holding that federal courts should abstain under Younger

from making declaratory judgments that would have the effect of preventing a

state court from deciding a matter for itself).

       The court must dismiss the plaintiff’s case. Once the plaintiff’s state

court litigation is complete, he can file a new case in federal court if he still

feels that his rights were violated.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.

       The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE.

       The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $349.00 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the




                                          7
transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).




                                          8
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 21st day of May, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        9
